Citation Nr: 1028825	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-36 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty from April 1981 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan 
which denied service connection for a mental illness. 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an 
acquired psychiatric disorder.  Specifically, she has argued that 
she entered service with a pre-existing psychiatric disability 
that was aggravated during her active duty service.  See an April 
2009 statement. 

The Veteran's post-service treatment records indicate that she 
developed paranoid schizophrenia when she was 15 years old.  See 
a November 2004 private treatment record.  While it did not 
identity a psychiatric disability, the Veteran's March 1981 
enlistment examination stated that she "appears emotionally 
stable - should adjust."  The report did not indicate why the 
Veteran would have to emotionally adjust and there is no 
explanation for the physician's comment.  Furthermore, on her 
report of medical history, the Veteran initially indicated that 
she had previously had depression or excessive worry and later 
changed her answer to indicate that she did not have any such 
preexisting conditions.  Post-service treatment records indicate 
that the Veteran was admitted to a psychiatric hospital less than 
two years after separating from service.  She was diagnosed with 
schizophrenia, chronic undifferentiated type in April 1983.  Any 
available clinical reports of psychiatric treatment prior to 
service would be useful in adjudicating the appeal.

On multiple occasions the Veteran has indicated that VA has been 
misrepresenting her discharge date and that she actually 
separated in April 1982.  See statements from the Veteran dated, 
December 2008, March 2009, and April 2009.  She has indicated 
that she was stationed in Kalamazoo, Michigan and that she had a 
"mental episode" during this period.  See a December 2008 
statement. 

In August 2006, the RO requested the Veteran's separation 
documents including her DD 214 or equivalent from the U.S. Armed 
Services Center for Unit Records Research (CURR).  The record 
indicates that these documents were mailed, however, the 
Veteran's claims folder does not include any such documents.  In 
addition, there is no indication that efforts were made to obtain 
the Veteran's Army Reserve personnel or treatment records. 

Under these circumstances, the Board believes that it is 
appropriate to obtain the Veteran's service personnel records (if 
available) for her period of active duty military service.  An 
effort should also be made to obtain any existing Army Reserve 
records.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue until 
the records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain those 
records would be futile.]  

In addition, the Board notes that in a September 2006 statement, 
B.L.L, observed that the Veteran's personality was different 
after she returned from basic training.  Specifically, B.L.L. 
stated that the Veteran was moody and depressed after she 
returned and that she started having blackouts shortly 
thereafter.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 
175 (1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions concern whether the Veteran's diagnosed acquired 
psychiatric disorder was incurred during active duty service or 
whether a preexisting disorder was aggravated beyond the natural 
progress of the disease during her military service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 



Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the National Personnel 
Records Center (NPRC) and/or any other 
appropriate repository of records, and 
request a copy of the Veteran's service 
personnel records, and any service treatment 
or personnel records from the Army Reserves.  
All efforts to obtain such records should be 
documented in the claims folder.

2.  Contact the appellant and request that 
she identify the names and addresses, as well 
as dates of treatment, for all medical 
providers who treated her for a psychiatric 
disability prior to service.  After obtaining 
any authorization necessary for release of 
the identified treatment reports, obtain all 
such identified medical records.  Any failure 
to obtain identified records should be 
documented in the claims folder.

3.  BVA should arrange for a medical 
professional with appropriate clinical 
expertise or competency to review the 
Veteran's claims folder and provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not that 
the Veteran's current psychiatric 
disabilities were incurred in her period of 
active duty service, or whether any 
preexisting psychiatric disorder was 
aggravated beyond the normal progression of 
the disease due to her active duty service.  
If the reviewing health care provider finds 
that clinical examination of the Veteran 
and/or diagnostic testing is necessary, such 
should be accomplished. A report should be 
prepared and associated with the Veteran's VA 
claims folder.

4.  After the development requested above has 
been completed to the extent possible, and 
after undertaking any additional development 
it deems necessary, VBA should then 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the case 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


